Citation Nr: 0705974	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an eye 
disorder.


REPRESENTATION

Appellant represented by:	Jenny Twyford, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's application 
to reopen a claim of service connection for an eye disorder.

In September 2005, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

When this matter was initially before the Board in October 
2005, the Board denied the veteran's application to reopen a 
claim of service connection for an eye disorder.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which in an October 2006 
order granted the parties' joint motion for remand, vacating 
the Board's October 2005 decision and remanding the case for 
compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion for remand, dated in October 2006, the 
parties noted an appellant has a right to a hearing if one 
is requested and agreed that this case had to be remanded 
because the veteran had not been afforded the opportunity to 
testify at such a proceeding.  In support of this 
conclusion, the parties cited his February 2005 VA Form 9, 
on which the veteran stated that he did not want a hearing, 
but added, "[O]nly if it could be in Chattonooga, 
Tennessee."  The parties agreed that because the veteran was 
not afforded a hearing and VA had not clarified whether he 
"still" wished to have one, the case had to be remanded to 
provide the veteran the opportunity to testify at a hearing 
or confirm that he did not wish to do so.  As such, the 
Board has no discretion and must remand this matter for 
compliance with the Court's October 2006 order granting the 
parties' joint motion to remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 
Vet. App. 414, 425 (2006) (holding that the duty to ensure 
compliance with the Court's order extends to the terms of 
the agreement struck by the parties that forms the basis of 
the joint motion to remand).  

As a final point, the Board acknowledges that in February 
2007 written argument, the veteran's attorney asserted that 
he should be afforded another VA examination to determine 
whether his eye disorder is related to service.  In Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1341-44 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
specifically upheld the validity of 38 C.F.R. 
§ 3.159(c)(4)(iii), and held that in the absence of new and 
material evidence, VA was not required to provide assistance 
to a claimant, including affording him a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
have him clarify whether he wishes to 
testify at a hearing, and if so, if he 
wishes to appear before a hearing 
officer at the RO or a traveling 
Veterans Law Judge.

2.	After taking any additional action 
deemed warranted as a result of the 
veteran's response to the requests set 
out in the preceding paragraph, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


